836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark J. BANJAZEK, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-4126.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from summary judgment in favor of the Secretary, affirming the Secretary's decision denying social security disability benefits.  Judgment was entered by a United States Magistrate to whom the matter was referred by consent of the parties.  The magistrate filed a 30-page Memorandum Opinion and Order in which he exhaustively reviewed the record and the positions of the parties.  On the basis of this review, the magistrate determined that the Secretary's decision finding Banjazek not disabled is supported by substantial evidence.  The plaintiff appealed from this decision and the case was argued orally in this court.


2
Upon consideration of the briefs and oral arguments of counsel together with the record on appeal, this court concludes that the Secretary's decision is supported by substantial evidence, and accordingly, affirms the judgment on the basis of the opinion of United States Magistrate Charles R. Laurie filed October 10, 1986.  The court rejects the argument of counsel that the Secretary failed to establish the existence of a significant amount of work in the national and regional economy which the plaintiff retains the residual functional capacity to perform.  All other issues raised on appeal have been considered and found to be without merit.


3
The judgment of the district court is affirmed.